Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are active in this application.
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
In view of the Applicant’s filed Terminal Disclaimer and in view of updated searches, none of the prior arts and the references of record teaches or suggests the claimed invention having the combination of features and elements in the independent claims 1, 8 and 17. 
Dependent claims are allowable because they depend from allowable base claims.	
Examiner has conducted updated searches for prior arts including Non Patent Literature.  None of the prior arts of record teaches or suggests the claimed invention.  Claims 1-20 are allowed.	
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153